                                                                         FiLBD
                                                                  U.S. DISTRICT
             IN THE UNITED STATES DISTRICT COURT FOR SAVANNAH DiV.
                    THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION
                                                                2020 frR-3 PH12:|3

ROBERT FOOSE, JR.,                                             CLERK
                                                                     SO. DimTF 6A.
       Plaintiff,

V,                                                 CASE NO. CV419-157


AETNA LIFE INSURANCE
COMPANY,


       Defendant.



                                    ORDER


       Before      the     Court    is    the    parties'   Stipulation         of

Dismissal        with    Prejudice.      (Doc.   7.)   Pursuant    to    Federal

Rule   of   Civil       Procedure   41(a)(1)(A)(ii), a         plaintiff     may

dismiss     an    action    by filing            stipulation    of     dismissal

signed by all parties who have appeared." As requested by

the parties, this action is DISMISSED WITH PREJUDICE. Each

party shall        bear its    own costs         and   attorneys' fees.      The

Clerk of Court is DIRECTED to close this case.


       SO ORDERED this              day of February 2020.




                                          WILLIAM T. MOORE, •'JR.
                                          UNITED STATES DISTRICT        COURT
                                          SOUTHERN     DISTRICT OF GEORGIA
